DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Frank Leak, Jr. (Reg. No.51,926) on March 26, 2021. Note that, since the amendment filed on July 31, 2020 contains two claim 67, claims 56-72 have been renamed as claims 56-73. 
2.	The application has been amended as follows:
Cancel claims 56-65.
Claim 66 (Currently Amended) A method of administering a treatment regimen to a patient [identified as having a deleterious germline mutation in one or more hereditary cancer genes], wherein said administering treatment regimen comprises performing a bilateral mastectomy on the patient, the method comprises [comprising] the steps of:
[(1) 	identifying a patient [as] having a deleterious germline mutation in one or more hereditary cancer genes through steps comprising:]
a)[.]    extracting genomic DNA from a sample comprising germline cells of the patient;
b)[.]   forming a mixture by hybridizing nucleic acid probes in a library to a plurality of nucleic acid molecules in the genomic DNA, wherein said plurality of nucleic acid molecules comprise the coding regions of a plurality of test genes and wherein said plurality of test genes comprise target genes: APC gene, ATM gene, BARD1 gene, BMPR1A gene, Breast Cancer 1 (BRCA1) gene, breast cancer 2 (BRCA2) gene, BRIP1 gene, CDH1 gene, CDK4 gene, CDKN2A gene, 
gene, EPCAM gene, MLH1 gene, MSH2 gene, MSH6 gene, MUTYH gene, NBN1 gene, PALB2 gene, PMS2 gene, phosphatase and tensin homolog (PTEN) gene, RAD51C gene, RAD51D gene, SMAD4 gene, STK11 gene, and TP53 gene;
c)[.]    performing one or more amplification reactions [on] for amplifying said plurality of nucleic acid molecules [wherein the one or more amplification reactions comprises] at the mixture in the presence of one or more primer pairs, wherein each of the primer pairs generates amplification products comprising a portion of each of the target genes, the [amplicon] amplification products being between 50 and 1000 nucleotides in length;
d)[.]    determining the sequences of said amplification products;
e)[.]    comparing the sequences of the amplification products [sequences] with one or more reference sequences [for] of each of the target genes [with] using an alignment software [to detect sequence variations]; and
f)[.]	detecting whether [the presence of] a deleterious germline mutation is present in at least one of the sequences of the amplification products [sequences] by correlating the sequences of the amplification products [to] with deleterious germline mutations of the target genes [that lead to deleterious changes in function]; and
[(2)] g) administering [a] the treatment regimen to the patient [comprising a bilateral mastectomy to a patient in whose sample] if a deleterious germline mutation [is detected] in at least one of BRCA1 gene, BRCA2 gene, [phosphatase and tensin homolog (]PTEN[)] gene and TP53 gene is detected in the sequences of the amplification products.
Claim 67 (Currently Amended). The method of claim 66, wherein the one or more reference sequences comprise the sequence [corresponding to] of each of the target genes in the following table:

Entrez Gene        Symbol
SEQ ID           NO
Entrez Gene              Symbol
SEQ ID NO
APC
1
MSH2
355
ATM
20
MSH6
374
BARD1
21
MUTYH
387
BMPR1A
60
NBN
411
BRCA1
97
PALB2
430
BRCA2
128
PMS2
450
BRIP1
158
PTEN
475
CDH1
182
RAD51C
516
CDK1
201
RAD51D
521
CDKN2A
212
SMAD4
546
CHEK2
223
STK1
561
EPCAM
244
TP53
576
MLH1
289




Claim [67] 68 (Currently Amended). The method of claim 66, wherein at least one of the amplification products comprises at least a portion of an exon sequence and an intron sequence comprising at least 10 base pairs in length flanking at [least] one end of said exon sequence.
Claim [68] 69 (Currently Amended). The method of claim 66 further comprising the step of determining if the patient has second level risk factors comprising personal risk factors and family risk factors [in a patient determined to have a deleterious germline mutation in at least one target gene].
Claim [69] 70  (Currently Amended). The method of claim [68] 69, wherein the personal risk factors comprise that the patient has a history of multiple primary cancers, a positive triple negative breast cancer, a history of ovarian cancer, a history of smoking, a positive tissue biopsy for a cancer, a positive vaginal pap smear for a cancer, a history of male breast cancer, an enlarged prostate, and colon polyps, and [early] age of the patient when a cancer is diagnosed [diagnosis, a history of multiple primary cancers, positive triple negative breast cancer, a history of ovarian cancer, a history of smoking], age of menopause of the patient, and age of menarche of the patient[, a positive tissue biopsy, a positive vaginal pap smear, a history of male breast cancer, an enlarged prostate, and the presence of colon polyps].
Claim [70] 71 (Currently Amended). The method of claim [56] 69, wherein the family risk factors comprise that the patient has Ashkenazi Jewish ancestry, a relative with early onset cancer, a relative with multiple primary cancers, a relative with male breast cancer, a relative with ovarian cancer, and a relative with triple negative breast cancer.
Claim [71] 72 (Currently Amended). The method of claim 66, wherein the target genes comprise at least 25% of the plurality of test genes.
Claim [72] 73  (Currently Amended). The method of claim 66, wherein the target genes comprise at least 50% of the plurality of test genes.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 66-73 are allowable in light of applicant’s amendment filed on July 31, 2020 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendment filed on July 31, 2020 and the examiner’s amendment. No prior art either alone or in combination with the other art in the record teaches/teach or reasonably suggests/suggest a combination of steps a) to g) of claim 66.  No prior art either alone or in combination with the other art in the record teaches/teach or reasonably suggests/suggest a method of administering a treatment regimen to a patient which comprises all limitations recited in claim 66. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 27, 2021